                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

ALICIA WILSON,                                   §
                                                 §
                    Plaintiff                    §
v.                                               §     C.A. NO. 4:18-cv-03673
                                                 §
                                                 §
EZ EXIT NOW, LLC.,                               §
                                                 §
                                                 §
          Defendants                             §


 _____________________________________________________________________________

                       DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO
                             RULE 12(b)(6) MOTION TO DISMISS

______________________________________________________________________________


           COMES NOW, Defendant EZ EXIT NOW, LLC and files this reply to Plaintiff’s

response to Defendant’s Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6)

and would show in support as follows:


        Defendant is unable to ascertain the issues in the case as is confirmed by the response

filed by Plaintiff to Defendant’s Rule 12b Motion to Dismiss. Paragraph number 14 and 22

of the complaint clearly states that Plaintiff was interviewed and hired for the position.

Then in states that comments were made in the first day of her work she was told that she

would not be hired due to her looks of her skin. These allegations don’t make sense. She


Rule 12b Motion to Dismiss                                                            1|Page
was hired and began working. Nowhere in the complaint does it state that she was fired

after she showed up for her first day of work.   Again, Plaintiff does not plead, and she has

no evidence to even suggest, that she was terminated. She has provided facts and argument

that are contradictory. See was never terminated. See, eg. Hernandez v. Pep Boys, slip op.

1997 WL 118411, at *2(N.D. Tex. March 7, 1997) (Dismissing prose plaintiff’s purported

common law claim of wrongful termination because plaintiff’s allegations did not fit within

the Sabine Pilot exception to the employee at-will doctrine); Ado v Auchan Hypermarker,

slip op., 1995 WL 902483, at *(S.E. Tx., Dec. 5, 1995)(same). It is unclear what the claims

are from the petition filed herein.

        Plaintiff on page 2 of her response references two paragraphs in her petition which

again are contradictory,

        “See was interviewed, hired and she was qualified for the position” (Compl. Paragraphs

14, 22)

vs

        “When she arrived to work, she was subsequently told that Ez Exit Now would not hire

a black female to supervise employees and it was mentioned several times that the owner

looks at skin color when hiring supervisors.” (Compl. Paragraph umber 15, 17, and 22)

        These statement by Plaintiff contradict each other, as it is clear that she was hired,

but nowhere does it state anywhere in the complaint that she was terminated based upon

her race, nor that these comments were made by the Defendants. Allegations by Plaintiff

are made that some unknown person made a comment, but in no way does the Plaintiff

present in the complaint of specific facts or allegations against the Defendant and/or the


Rule 12b Motion to Dismiss                                                           2|Page
corporate officers.          Further, Defendant has no information or idea as to whom made such

comment.

        Defendant is rightfully relying upon Federal Rule of Civil Procedure 12(b)(6), a

purported cause of action may be dismissed when the complaint fails to state a claim upon

which relief can be granted.          It is unclear what the claim of the Plaintiff is as controverting

facts have been provided, and confirmed in the response filed by the Plaintiff to the Motion

to Dismiss.

        Further, Plaintiff’s petition contains hearsay accusations that it states “Ez Exit Now

would not hire a black female to supervise employees and it was mentioned several times that

the owner looks at skin color when hiring supervisors.” This comment is hearsay and does

not fit the requirements in that the petition does not provide the information to support a

cause of action.

A. Exhibits are part of the Complaint as the Complaint references the EEOC
   investigation

        The exhibits attached to the Defendant’s Motion to Dismiss are part of the EEOC

record, with the exception of the affidavit provided. As they are part of the EEOC record,

the can be included in the Defendant’s Rule 12(b) Motion to Dismiss and considered by the

Court.         The Complaint refers on page 2, paragraph number 9 the EEOC, stating “The

EEOC gathered evidence and concluded that Defendant failed to maintain personnel or

other records, including employment applications…”                The documents provided are the

same documents provided to the EEOC, along with the evidence that was presented in

affidavit form. See Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F. 2d 429, 431 (7th



Rule 12b Motion to Dismiss                                                                    3|Page
Cir. 1993).       Defendant can present the attached exhibits and they can be considered by

the Court.

         WHEREFORE, PREMISES CONSIERED, Defendant prays that the Petition be

dismissed according to Rule 12(b) for the reasons stated herein, and for such other and

further relief, legal and equitable, including attorney’s fees, be awarded Defendant.



                                             Respectfully submitted,

                                             COLLEEN M. McCLURE
                                             ATTORNEY AT LAW



                                             By: /s/ Colleen M. McClure
                                             COLLEEN M. MCCLURE
                                             Texas bar No. 24012121
                                             4201 Cypress Creek Parkway, Suite 565
                                             Houston, Texas, 77068
                                             Tel. (281) 440-1625 Fax.
                                             (281) 956-4657
                                             colleen.mcclure@att.net

                                             ATTORNEY FOR DEFENDANT




Rule 12b Motion to Dismiss                                                           4|Page
                             CERTIFICATE OF SERVICE

       I certify that January 16, 2019 a true and correct copy of the above Response was
served to opposing counsel by eservice.



                                        /s/ Colleen M. McClure_____________
                                        Colleen M. McClure




                                                                                5|P a g e
